                 Case 5:18-cr-00258-EJD Document 69 Filed 04/22/19 Page 1 of 1




                                      UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF CALIFORNIA

                                               CRIMINAL MINUTES

 Date: April 22, 2019                  Time: 1:36-2:40 pm                           Judge: Edward J. Davila
                                       Total Time: 1 Hr. 4 Mins.
 Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth A. Holmes(P)(NC), Ramesh
 1,2                                   Sunny Balwani(P(NC)
Attorney for Plaintiff: John Bostic, Robert Leach, Jeffrey Schenk
Attorney for Defendant: Kevin Downey, John Cline, Lance Wade(Holmes), Jeffrey Coopersmith,
Stephen Cazares, Kelly Gordon(Balwani)

  Deputy Clerk: Adriana M. Kratzmann                            Court Reporter: Irene Rodriguez

  Interpreter: N/A                                              Probation Officer: N/A

                                 PROCEEDINGS – STATUS CONFERENCE

Defendants are present and out of custody. Hearing held.
The Government updated the Court as to the status of the discovery in this matter. Government is to produce more discovery
today to the defense.
Defendants’ Motion to Compel Production of Rule 16 Discovery and Brady Materials (Dkt. 67 filed on 4/15/2019) with a
noticed hearing date of 4/29/2019 remains pending and briefing schedule has not been set as the parties shall meet and confer
regarding the matter. The hearing date of 4/29/2019 is vacated. The parties to submit a status report to the court after the
meet and confer.
The Court set a further status conference for 7/1/2019 at 1:30 pm.
Time exclusion order as to EACH defendant pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice
served in granting the continuance outweighed the best interests of the public and the defendants in a speedy trial and
excluded time from 4/22/20/19 through and including 7/1/2019. For the reasons stated on the record, time is excluded
pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv). Counsel had NO OBJECTION to the exclusion of time.

CASE CONTINUED TO: July 1, 2019 1:30 P.M. for Further Status Conference.

EXCLUDABLE DELAY:
Category – Case is complex and effective preparation of Counsel.
Begins – 4/22/2019
Ends – 7/1/2019




                                                                                                          Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                                              Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                                 Original: Efiled
 I: Interpreter
                                                                                                                            CC:
